DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed with the request for continued examination (RCE) on 31 March 2022.  As directed by the amendment: claims 1, 9 & 10 have been amended, no claims have been cancelled, and claim 11 has been added.  Thus, claims 1-11 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weston, Jr. (US 3,555,834; hereafter Weston).
Regarding claim 1, Weston discloses (figs. 1 & 2) a pressure compensation device (as shown in fig. 2) designed for underwater applications (see abstract in col. 1) and configured to seal a housing (10; fig. 1) with respect to a surrounding seawater region (see abstract: “means…to thereby assure the exclusion of sea water from the unit”; see also col. 3, lines 13-30), said housing forming a fluid region (i.e. the oil-filled interior of the housing: col. 3, lines 10-12: “the interior of the casing 10 which is completely filled with oil or fluid…”), the pressure compensation device comprising: 
at least one accumulator with a flexible wall region (including at least flexible diaphragm 44, fixed to the lower end of cylinder 29 via ring 45); and 
at least one piston accumulator with a displaceable piston (including at least piston 40), 
wherein the pressure compensation device is configured to raise a pressure level of the fluid region to be greater than the ambient pressure prevailing in the seawater region (via spring 39; see col. 1, lines 40-42: “means to maintain a small but positive pressure differential inside of the unit casing at all times in comparison to the outside ambient sea pressure…”, col. 2, lines 65-67: “a compensating or pressurizing coil spring 29 whose tension may be selected as found desirable to provide the desirable positive pressure differential”; col. 3, lines 20-24: “With the spring 39 constantly bearing on the head 38 and therefore adding its force to the pressure of the sea water beneath the piston, there will always be maintained a positive pressure differential in the casing 10…”), and 
wherein the pressure compensation device is constructed in two stages in such a way that the at least one accumulator and the at least one piston accumulator are arranged in series (as shown: the sea water applies pressure to the lower flexible diaphragm accumulator which then transmits the pressure to the displaceable piston of the piston accumulator, etc.).

Regarding the limitation wherein the pressure compensation device is configured to raise a pressure level of the fluid region to “between 0.5 and 10 bar” greater than the ambient pressure prevailing in the seawater region, as noted in the cited portions above, Weston discloses that the tension of the spring may be selected to provide “a desirable positive pressure differential”, and suggests that “the degree of positive pressure thus maintained need not be great and may be varied by changing the strength of the spring 39”. Weston further suggests that “because of the maintenance inside the casing at all times and at all depths of a relatively mild positive pressure, it is not necessary to provide high pressure resistant seals” (col. 2, lines 11-15). 
As set forth in MPEP § 2144.05(II)(A), it has been generally held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Additionally, as set forth in the same section, it has been generally held that where the only difference between the prior art and the claims is a change in form, proportion or degree, such a difference is unpatentable, even though changes of the kind may produce better results than prior inventions. 
Finally, the applicant’s specification refers to the claimed range (0.5 to 10 bar greater than the ambient pressure) as “preferable” (page 5, lines 1-3) or otherwise an “example” (page 12, lines 2-4). It is noted that the recitation on page 12 of the applicant’s specification also refers to this range as “slightly greater than ambient pressure” which, as understood, is substantially similar to “a small but positive pressure differential” as disclosed by Weston, each intended to prevent seawater from penetrating into the system. Therefore, as understood, the specification sets forth no allegation of criticality or unexpected results arising from the claimed values. 
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pressure compensation device of Weston such that it is configured to raise a pressure level of the fluid region to between 0.5 and 10 bar greater than the ambient pressure prevailing in the seawater region (e.g., by selecting / adjusting the spring strength) as a matter of routine experimentation requiring only ordinary skill in the art, especially considering that Weston discloses the use of a “small but positive pressure differential” intended to prevent seawater from penetrating into the housing while also avoiding the need for expensive high pressure seals, and further explicitly suggests that the spring pressure can be selected or changed to provide “a desirable positive pressure differential” and, as mentioned above, it has been generally held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Furthermore, as Weston already discloses that the pressure compensation device is configured to raise a pressure level of the fluid region to be greater than the ambient pressure prevailing in the seawater region, the limitation wherein the pressure level is raised to be between 0.5 and 10 bar greater than the ambient pressure may be seen as a mere difference of degree (e.g. a change in the degree to which the pressure level is raised above the ambient pressure level) and, as previously stated, changes of the type have been generally held to be unpatentable over the prior art, even though such changes may produce better results. 
As a result, claim 1 is unpatentable over Weston. 

Regarding claim 2, the pressure compensation device of Weston reads on the additional limitation wherein the at least one accumulator with the flexible wall region includes one of a diaphragm accumulator and a bladder accumulator. 
In particular, the at least one accumulator with the flexible wall region is referred to by Weston as a “diaphragm” (i.e. “diaphragm 44”) and thus may be seen as reading on a “diaphragm accumulator”. Additionally, in the configuration shown in fig. 2, the diaphragm appears to form a hollow bladder such that the accumulator may also be seen as reading on a “bladder accumulator”. 

Regarding claim 3, the pressure compensation device of Weston further comprises at least one compression spring (39) configured to load the piston of the piston accumulator (i.e., the spring 39 loads the piston 40 via head 38 and stem 37; see col. 3, lines 20-24).

Regarding claim 10, the pressure compensation device of Weston reads on the additional limitation wherein the at least one spring (39) loads the piston (40) in a direction towards increasing the pressure level of the fluid region so as to increase the pressure level to between 0.5 and 10 bar greater than the ambient pressure (i.e. the spring 39 loads the piston 40, via head 38 and stem 37, in a direction toward the fluid region, and thereby towards increasing the pressure level of the fluid region which, as set forth in claim 1, may be to between 0.5 and 10 bar greater than the ambient pressure).

Regarding claim 11, the pressure compensation device of Weston reads on the additional limitation wherein the piston (40) defines a fluid space (e.g., the fluid space within the piston and/or within the upper diaphragm 42) that is hydraulically connected (via ports 34) to the fluid region (see col. 3, lines 8-12).

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weston as applied to claim 1 above, and further in view of Dorr (US 2006/0075892).
Regarding claim 4, Weston does not explicitly disclose the additional limitation wherein the pressure compensation device comprises a displacement transducer configured to monitor a position of the piston of the piston accumulator.
Dorr teaches (figs 1-3) a piston accumulator comprising a piston (3) and a displacement transducer (i.e. a pair of Hall Effect sensors 51; see abstract & para. 21) configured to monitor a position of the piston. In particular, Dorr suggests that such an arrangement provides “simple and reliable monitoring of the operating state of the accumulator during operation” (para. 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pressure compensation device of Weston by providing a displacement transducer configured to monitor a position of the piston of the piston accumulator, in view of the teachings of Dorr, to enable monitoring of the operating state of the piston accumulator during operation (as suggested by Dorr), or otherwise as the use of a known technique (i.e., providing a displacement transducer configured to monitor a position of a piston of a piston accumulator, as in Dorr) to improve a similar device (the piston accumulator of Weston) in the same way (e.g., enabling simple and reliable monitoring of the operating state of the accumulator position during operation).

Regarding claim 5, based upon the interpretation set forth in claim 1, Weston does not explicitly disclose the additional limitation wherein the piston of the piston accumulator comprises a plurality of downstream sealing devices. Rather, as understood, diaphragm 42 serves as the downstream sealing device of the piston accumulator. 
Dorr teaches (figs 1-3) a piston accumulator comprising a piston (3) having a plurality of downstream sealing devices (i.e., piston seals 25). Dorr further suggests that these are “of a design customary in piston-type accumulators” (para 17, lines 12-15). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pressure compensation device of Weston such that piston of the piston accumulator comprises a plurality of downstream sealing devices (i.e. piston seals), in view of the teachings of Dorr, as the simple substitution of one known element (i.e. the original diaphragm-type sealing device 42, of Weston) for another (the plurality of circumferential piston seals as taught by Dorr) to obtain predictable results (e.g., to enable simplified maintenance / replacement and/or to provide additional redundancy as a reciprocating diaphragm seal may be prone to leakage / tearing over time, etc.; or otherwise to use an alternative piston sealing arrangement known to be suitable and customary for use in a piston accumulator, as taught by Dorr). 

Claims 5-7 are rejected (or alternatively rejected) under 35 U.S.C. 103 as being unpatentable over Weston as applied to claim 1 above, and further in view of Dinkel et al. (US 2003/0075225; hereafter Dinkel).
Regarding claim 5, based upon the interpretation set forth in claim 1, Weston does not explicitly disclose the additional limitation wherein the piston of the piston accumulator comprises a plurality of downstream sealing devices. Rather, as understood, diaphragm 42 serves as the downstream sealing device of the piston accumulator. 
Dinkel teaches (fig. 1) a pressure compensation device comprising an accumulator with a flexible wall region (6, 13) and at least one piston accumulator with a displaceable piston (7, 8), wherein the pressure compensation device is constructed in two stages in such a way that the accumulator and piston accumulator are arranged in series (as shown), wherein the piston of the piston accumulator comprises a plurality of downstream sealing devices (11, 12). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pressure compensation device of Weston such that piston of the piston accumulator comprises a plurality of downstream sealing devices (i.e. piston seals), in view of the teachings of Dinkel, as the simple substitution of one known element (i.e. the original diaphragm-type sealing device 42, of Weston) for another (the plurality of circumferential piston seals as taught by Dinkel) to obtain predictable results (e.g., to enable simplified maintenance / replacement; to reduce running clearance between the piston and the cylinder wall which may be desirable in certain applications; and/or to provide additional redundancy as a reciprocating diaphragm seal may be prone to leakage / tearing over time, etc.; or otherwise to use an alternative piston sealing arrangement known to be suitable for use in a piston accumulator, as suggested by Dinkel).

Regarding claim 6, Weston does not explicitly disclose the additional limitation wherein the device comprises an interspace defined by the at least one accumulator with the flexible wall region and by the at least one piston accumulator, the interspace filled with a transmission medium. 
Dinkel teaches (fig. 1) a pressure compensation device comprising an accumulator with a flexible wall region (6, 13) and at least one piston accumulator with a displaceable piston (7, 8), wherein the pressure compensation device is constructed in two stages in such a way that the accumulator and piston accumulator are arranged in series (as shown), wherein the device further comprises an interspace (3) defined by the at least one accumulator with the flexible wall region and by the at least one piston accumulator (as shown), the interspace filled with a transmission medium (para. 11, lines 27-30: to reduce the natural leakage…it is also possible to use a particularly viscous fluid for filling the second chamber 3”). 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pressure compensation device of Weston to further include an interspace defined by the at least one accumulator with the flexible wall region and by the at least one piston accumulator, the interspace filled with a transmission medium, in view of the teachings of Dinkel, as the use of a known technique (e.g. providing a pressure compensation device with an interspace filled with a transmission medium defined between a piston of a piston accumulator and a flexible wall region of another accumulator, as in Dinkel) to improve a similar device (i.e. the pressure compensation device of Weston, comprising a flexible wall accumulator and a piston accumulator in series) in the same way (e.g., to reduce the potential for leakage by utilizing a viscous transmission medium in such an interspace, as suggested by Dinkel; or otherwise to reduce or mitigate against wear on the diaphragm which may otherwise occur due to direct contact between the diaphragm and the piston by providing such a medium-filled interspace, thereby reducing or preventing such direct contact while retaining the ability to transmit pressure therebetween). 

Regarding claim 7, the pressure compensation device of Weston reads on the additional limitations wherein the device is configured as a hollow cylinder (see fig. 2; e.g., hollow cylinder 29), and wherein the at least one accumulator includes a flexible bladder forming the flexible wall region (i.e., the bladder formed by flexible diaphragm 44, as shown in fig. 2).
Weston does not explicitly disclose the additional limitations wherein, in the hollow cylinder, the at least one accumulator includes an inner accumulator that has the flexible bladder forming the flexible wall region and the at least one piston accumulator includes an outer accumulator that surrounds the inner accumulator. 
Dinkel teaches (fig. 1) a pressure compensation device comprising a hollow housing (1, as shown), an inner accumulator (incl. 6 & 13) having a flexible wall region (6), the inner accumulator surrounded by an outer accumulator (7 / 8) formed by a piston accumulator (as shown). 
Dinkel suggests that, by providing the piston and flexible accumulators in the same housing such that the piston accumulator radially surrounds the flexible accumulator, “extremely compact constructions of the subject matter of the present invention are achieved” (para. 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pressure compensation device of Weston such that the pressure compensation device is configured as a hollow cylinder in which the at least one accumulator includes an inner accumulator having the flexible bladder forming the flexible wall region and the at least one piston accumulator includes an outer accumulator surrounding the inner accumulator, in view of the teachings of Dinkel, to enable the device to be realized in a more compact form factor (as suggested by Dinkel), or otherwise as the use of a known technique (i.e., configuring a pressure compensator device having a flexible wall accumulator and a piston accumulator in series such that the flexible wall accumulator is an inner accumulator surrounded by the piston accumulator as an outer accumulator, as in Dinkel) to improve a similar device (the pressure compensation device of Weston, having a flexible wall accumulator and piston accumulator in series) in the same way (e.g., a reduction in size, as suggested by Dinkel).

Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Weston as applied to claim 1 above, and further in view of Hay et al. (US 2016/0025085; hereafter Hay).
Regarding claim 6, Weston does not explicitly disclose the additional limitation wherein the device comprises an interspace defined by the at least one accumulator with the flexible wall region and by the at least one piston accumulator, the interspace filled with a transmission medium. 
Hay teaches (fig. 1) a pressure compensation device (1400) comprising an accumulator (1600) with a flexible wall region (1620) and at least one piston accumulator (1500) with a displaceable piston (1520), wherein the pressure compensation device is constructed in two stages in such a way that the accumulator and piston accumulator are arranged in series (as shown), wherein the device further comprises an interspace (incl. 1530, 1598, and 1610) defined by the at least one accumulator with the flexible wall region and by the at least one piston accumulator (as shown), the interspace filled with a transmission medium (1596; see para. 49, lines 5-12). 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pressure compensation device of Weston to further include an interspace defined by the at least one accumulator with the flexible wall region and by the at least one piston accumulator, the interspace filled with a transmission medium, in view of the teachings of Hay, as the use of a known technique (e.g. providing a pressure compensation device with an interspace filled with a transmission medium defined between a piston of a piston accumulator and a flexible wall region of another accumulator, as in Hay) to improve a similar device (i.e. the pressure compensation device of Weston, comprising a flexible wall accumulator and a piston accumulator in series) in the same way (e.g., to reduce or mitigate against wear on the diaphragm which may otherwise occur due to direct contact between the diaphragm and the piston by providing such a medium-filled interspace, thereby reducing or preventing such direct contact while retaining the ability to transmit pressure therebetween; or otherwise to enable more flexible / modular design by providing a medium-based transmission rather than a direct contact transmission between the two accumulators).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weston as applied to claim 1 above, and further in view of Luenberger (US 2,958,795).
Regarding claim 9, the pressure compensation device (fig. 2) of Weston, as modified in the grounds of rejection of claim 1 above, in its normal and usual operation, reads on a method of using a pressure compensation device comprising: 
pressurizing at least one fluid-filled housing (10; see fig. 1) for one of an electric motor, a pump, and a cylinder compensator (Weston discloses that that housing may contain a power unit having an electric motor 16 and a hydraulic pump 19, but further suggests that “the internal power components of the unit may vary considerably” and “may, in actual practice, contain much more sophisticated systems for powering various eternal mechanisms…” col. 2, lines 20-38) with the pressure compensation device to a pressure level that is between 0.5 and 10 bar greater than the ambient pressure prevailing in a surrounding seawater region (as described in the grounds of rejection for claim 1; not repeated for brevity), 
the pressure compensation device including at least one accumulator with a flexible wall region (including at least flexible diaphragm 44, fixed to the lower end of cylinder 29 via ring 45) and at least one piston accumulator with a displaceable piston (including at least piston 40), wherein the pressure compensation device is constructed in two stages in such a way that the at least one accumulator and the at least one piston accumulator are arranged in series (as shown: the sea water applies pressure to the lower flexible diaphragm accumulator which then transmits the pressure to the displaceable piston of the piston accumulator, etc.).

Weston does not explicitly disclose the additional limitation wherein the at least one fluid-filled housing is for a “hydraulic actuating shaft” of one of an electric motor, a pump, and a cylinder compensator with the pressure compensation device though, as mentioned, Weston suggests that the power system components in the housing may vary considerably and are merely exemplary.
 Luenberger teaches (fig. 1) a submersible motor (10; i.e. an electric motor; see col. 2, lines 16-21) comprising a hydraulic actuating shaft (24) for the electric motor, which is configured to drive a pump (col. 2, lines 26-32), and a fluid-filled housing (including 12, 14 & 16; fluid-filled: col. 2, lines 50-52) which serves to enclose each of the electric motor and the shaft. It is noted that the fluid-filled housing may be considered a housing “for a hydraulic actuating shaft of an electric motor” as the shaft for the electric motor is indeed provided inside the housing. 
Luenberger also teaches a pressure compensation device (e.g. 60) configured to equalize the pressure within the housing (e.g., in space 52) with a surrounding ambient fluid pressure (col. 3, lines 12-13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the device of Weston such that the electric motor comprises a hydraulic actuating shaft for mechanically connecting the electric motor to the pump within the fluid-filled housing, in view of the teachings of Luenberger, as the use of a known technique (i.e. providing a submersible electric motor for a pump with a hydraulic actuating shaft for connecting to the pump, as in Luenberger) to improve a similar device (i.e. the submersible pump / motor arrangement of Weston) in the same way (e.g. resulting in an electrically-powered, shaft-interconnected pumping arrangement known to be suitable for use in submersed applications, as shown by Luenberger), especially considering that Weston suggests the originally disclosed arrangement was simplified for clarity as the invention of Weston was “not concerned with these power components per se” and may use a “conventional or special mechanism”, or otherwise employ a “more sophisticated system for powering various external mechanisms”. 
As modified above to include a hydraulic actuating shaft connecting the electric motor and the pump within the fluid-filled housing, the fluid-filled housing may then be seen as reading on the limitation of “at least one fluid-filled housing for a hydraulic actuating shaft of one of an electric motor, a pump, and a cylinder compensator”, such that the device of Weston, in its normal and usual operation, reads on the limitation of: pressurizing at least one fluid-filled housing for a hydraulic actuating shaft of one of an electric motor, a pump, and a cylinder compensator with the pressure compensation device. 
As a result, all of the limitations of claim 9 are met or are otherwise rendered obvious.

Allowable Subject Matter
Claim 8 is allowed.
Response to Arguments
Applicant's arguments filed 31 March 2022 have been fully considered, however, applicant’s amendments to the claims have overcome the grounds of rejections set forth in the previous action. New grounds of rejection have been applied to the amended claims in this action, as necessitated by the amendments. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                      

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753